DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.  Claims 2-4 are canceled by Applicant.  Claims 1 & 5-7 are pending.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
At line 23, the recitation “the combustor has an outer shell…” is believed to be in error for - - the combustor has: an outer shell… - -.
At line 24, the recitation “a portion of which is positioned” is believed to be in error for - - a portion of the outer shell being positioned - -.
At lines 25-27, the recitation “cylindrical body, the outer shell forming an air flow path, along which the compressed air flows in a circulation direction, between an outer circumferential surface of the cylindrical body and the outer shell, and” is believed to be in error for - - cylindrical body; {indent} an air flow path, along which the compressed air flows in a circulation direction, defined between an outer circumferential surface of the cylindrical body and the outer shell; - -.  Note semicolons instead of commas, in addition to minor rephrasing.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Overby 20140096529 in view of Huber 5782076 and further in view of Joshi 5165241.
Regarding Independent Claim 1, Overby teaches a gas turbine (Fig. 1) comprising: 
a compressor that compresses external air to generate compressed air (24); 
a casing into which the compressed air is introduced (see Fig. 2, unlabeled casing surrounding combustor 16); 

a turbine that is driven by the combustion gas (18); 
wherein the combustor has:
an outer shell (41), a portion of which is positioned radially outward from the cylindrical body (see Fig. 2), the outer shell forming an air flow path (44), along which the compressed air flows in a circulation direction (see arrows in 44), between an outer circumferential surface of the cylindrical body and the outer shell (see Fig. 2), and
a peg formed so as to extend in a first direction intersecting the circulation direction of the compressed air along the air flow path (Figs. 2-3 & 5, pegs 82 at location 50 extend transverse to the circulation direction of air from 44), the peg having an injecting hole configured to inject the fuel in a second direction intersecting the circulation direction of the compressed air along the air flow path (fuel injecting hole 86 injects fuel transverse to circulation direction of air from 44; para. [0021]),
wherein the peg is configured to receive air (144; para. [0025]), and a peg air hole is formed in the peg (146), the peg air hole being configured to inject the received air downstream in the circulation direction of the compressed air along the air flow path (interpretation 1: 146 is formed along a portion of the peg 82 which is tapering to the trailing edge and thus has an outlet oriented in the circulation direction to some small extent, interpretation 2: air from 146 mixes with airflow 48 and thus inevitably travels along the circulation direction with airflow 48, interpretation 3: any of the orifices 84, 86, 146 may extend toward the trailing edge 90, thus 146 in this interpretation extends towards trailing edge 90 and therefore extends along the circulation direction and injects the air in the circulation direction; para. [0025]), and wherein the peg is arranged such that the injected air from the peg air hole flows along the air flow path (as discussed above).
Overby fails to teach a combustor cooling system that extracts air from the casing and that introduces the air, which has exchanged heat, into a cooling passage of the cylindrical body; 
Huber teaches a gas turbine (see Fig. 1) comprising a compressor that compresses external air to generate compressed air (compressor 20); a casing into which the compressed air is introduced (casing through which tap 26 is disposed); a combustor that mixes the compressed air introduced from an inside of the casing with fuel and combusts a mixture to generate a combustion gas and has a cylindrical body through which the combustion gas passes (combustor 10); a turbine that is driven by the combustion gas (turbine 15-17/30); a combustor cooling system (see below, with compressor 50 and heat exchanger at 40) that extracts air from the casing (at 26) and that introduces the air, which has exchanged heat, into a cooling passage of the cylindrical body (air which has been cooled and compressed in heat exchanger 40 and compressor 50, respectively, it is introduced to cooling passage within 14 via passage 33; Col. 4, ll. 24-27); and a combustor air introducing system that extracts air flowing in the combustor cooling system and introduces the air into the combustor (interpreted to comprise at least line 34), wherein the combustor cooling system has a sub-compressor (50) being operated independently of the compressor (compressor 50 operates independently of compressor 20), and a heat exchanger (40) which causes the air to exchange heat before the sub-compressor has increased a pressure of the air (air from tap 26 is first cooled in 40 before being compressed in 50), wherein the combustor cooling system has a first line (71/51/15/33 and line that splits at 33, 34 and is connected to 15) that connects a space (55) in the casing to the cooling passage, wherein the sub-compressor and the heat exchanger are disposed on the first line (40 and 50 are both disposed on portion 71/51 of the first line discussed above), and wherein the combustor air 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Overby’s gas turbine to include a combustor cooling system that extracts air from the casing and that introduces the air, which has exchanged heat, into a cooling passage of the cylindrical body; and a combustor air introducing system that extracts air flowing in the combustor cooling system and introduces the air into the combustor, wherein the combustor cooling system has a sub-compressor being operated independently of the compressor, and a heat exchanger which causes the air to exchange heat before the sub-compressor has increased a pressure of the air, wherein the combustor cooling system has a first line that connects a space in the casing to the cooling passage, wherein the sub-compressor and the heat exchanger are disposed on the first line, and wherein the combustor air introducing system has a second line that connects a position on the first line between the heat exchanger and the casing, as taught by Huber, in order to provide cooling for the hot parts of the gas turbine engine and increase efficiency and output (see Huber’s Abstract).
	Overby is silent regarding the source of air for the peg and therefore Overby in view of Huber fails to expressly teach the peg is configured to receive air supplied from the air introducing system.
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Overby in view of Huber’s gas turbine such that the peg is configured to receive air supplied from the air introducing system because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Overby’s peg receiving air from some unidentified source versus the claimed air introducing 
Overby further teaches a plurality of fuel nozzles (Fig. 2, nozzles 12), but Overby in view of Huber fails to expressly teach the combustor has a first swirler that causes a swirl to be generated in the combustion gas.
Joshi teaches a fuel nozzle for a gas turbine combustor (Fig. 2), the fuel nozzle comprising a swirler (26/28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Overby in view of Huber’s gas turbine such that the combustor has a first swirler that causes a swirl to be generated in the combustion gas, as taught by Joshi, in order to provide a premixture of air and fuel to the combustion chamber (Joshi; Col. 4, ll. 24-27).  The proposed modification of Overby in view of Huber with Joshi results in the peg being arranged such that the injected air from the peg air hole flows along the air flow path to the first swirler.	
	Regarding Dependent Claim 5, Overby in view of Huber further in view of Joshi teaches the invention as claimed and as discussed above for claim 1, and Overby further teaches the combustor has a first nozzle (one of the outer nozzles 12) that supplies the fuel into the cylindrical body, and mixes the fuel with the compressed air (injection of fuel from nozzle 12 will result in mixing of fuel and compressed air), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Overby in view of Huber further in view of Joshi such that each of the outer nozzles 12 in Overby are provided with swirlers and wherein a first nozzle air hole for injecting air toward a vortex center of the swirl is formed in a tip of the first nozzle, as taught by Joshi, for the reasons cited above for claim 1 and in order to provide cooling air to the nozzle tip (Joshi; Col. 4, ll. 49-61).
Overby in view of Huber further in view of Joshi fails to expressly teach the air is supplied from the combustor air introducing system.
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Overby in view of Huber in view of Joshi’s gas turbine such that the first nozzle air holw is supplied by the air introducing system because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Joshi’s first nozzle air hole receiving air from some unidentified source versus the claimed air introducing system being the source of air), b) the substituted components and their functions were known in the art (both Joshi’s unidentified air supply system and an air introducing system as discussed for Huber above were known for supplying air to combustors and combustor nozzles), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Joshi’s unidentified air supply system or Huber’s air introducing system could have been used to supply air to the nozzle air hole to 
Regarding Dependent Claim 6, Overby in view of Huber further in view of Joshi teaches the invention as claimed and as discussed above for claim 5, and Overby further teaches the combustor has a second nozzle (another of the outer fuel nozzles 12) which is provided to be parallel to the first nozzle (fuel nozzles 12 are parallel to each other).
Joshi further teaches a second nozzle injecting hole for injecting fuel (39), and wherein a second nozzle air hole is formed in the second nozzle (passage through 37) so as to surround the second nozzle injecting hole from an outer circumferential side (39 is surrounded by 37) for injecting the air supplied from the combustor air introducing system in a flow of the fuel injected from the second nozzle injecting hole (air through 37 is injected in a flow of fuel from 39 into the combustion chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Overby in view of Huber further in view of Joshi’s gas turbine such that the second nozzle includes a second nozzle injecting hole for injecting fuel, and wherein a second nozzle air hole is formed in the second nozzle so as to surround the second nozzle injecting hole from an outer circumferential side for injecting the air supplied from the combustor air introducing system in a flow of the fuel injected from the second nozzle injecting hole, as taught by Joshi, in order to provide air and fuel for combustion and avoid flashback (Joshi; Col. 2, ll. 28-31).
	Regarding Dependent Claim 7, Overby in view of Huber further in view of Joshi teaches the invention as claimed and as discussed above for claim 5, and Joshi further teaches a fuel flow path (53) configured to allow the fuel to flow is formed inside the first nozzle, and a first nozzle injection hole (39) is formed in the first nozzle between the tip and the first swirler for injecting the fuel (see Fig. 2), the first nozzle injection hole extending at an angle with respect to the fuel flow path (perpendicular, see Fig. 2).


Response to Arguments
Applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741